DETAILED ACTION
Response to Amendment
	In response to amendment filed on 7/8/2022, claims 1- 2, 5, 11, 19- 23, 26- 30 are amended, claims 1- 30 are pending for examinations.
Response to Arguments
Applicant's arguments filed in the remarks on 7/8/2022 have been fully considered but they are not persuasive. On page 10, last paragraph of the remarks, applicant argues, “GUO does not disclose “transmitting the sidelink-assisted feedback [that includes uplink control information (UCI), an aperiodic channel state information feedback report, or a scheduling request for uplink resources] on the resource allocation associated with the selected sidelink channel,” as recited in claim 1, as amended…”.
Examiner disagrees and respectfully submits that Guo teaches in Fig. 320 about a transmitter UE 3202 reports buffer status to the serving gNB 3201 to request the serving gNB 3201 to allocate resource on sidelink in 3211. The serving gNB send signaling to allocate sidelink resource for the transmitter UE 3202 in 3212. One example for 3212 is that the gNB can send one DCI to allocate sidelink resource for PSCCH and PSSCH transmission (i.e. a selected channel) to the transmitter UE 3202. After receiving the allocation from the serving gNB 3201, the transmitter UE can transmit PSSCH and PSCCH in allocated resource as indicated by the serving gNB in 3213; further see [0284- 0285] PUCCH as a UCI here which is associated with sidelink-assisted feedback (i.e. reporting the NACK/ACK information of sidelink PSSCH transmission scheduled through this DCI); now refer to [0285] about the DCI used by the gNB 3201 to schedule transmission on sidelink in 3212 and 3216 can include one or more of the following information elements: the configuration of PUCCH resource for the UE to report the NACK/ACK information of sidelink PSSCH transmission scheduled through this DCI by the serving gNB 3201.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3- 14, 16- 22, 24- 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo (US Pub. No. 2020/0029318 A1).

	Regarding claim 1, Guo teaches a method of wireless communication performed by a user equipment (UE) (see Fig. 32, #3202), comprising:
	receiving an indication of a resource allocation associated with a selected sidelink channel for sidelink-assisted feedback, wherein the sidelink-assisted feedback includes uplink control information (UCI), an aperiodic channel state information feedback report, or a scheduling request for uplinkresources (see [0283].. The gNB 3201 can schedule the transmission on sidelink for transmitter UE 3202. As shown in FIG. 320, the transmitter UE 3202 reports buffer status to the serving gNB 3201 to request the serving gNB 3201 to allocate resource on sidelink in 3211. The serving gNB send signaling to allocate sidelink resource for the transmitter UE 3202 in 3212. One example for 3212 is that the gNB can send one DCI to allocate sidelink resource for PSCCH and PSSCH transmission (i.e. a selected channel) to the transmitter UE 3202. After receiving the allocation from the serving gNB 3201, the transmitter UE can transmit PSSCH and PSCCH in allocated resource as indicated by the serving gNB in 3213; further see [0284- 0285] PUCCH as a UCI here which is associated with sidelink-assisted feedback (i.e. reporting the NACK/ACK information of sidelink PSSCH transmission scheduled through this DCI)); and
	transmitting the sidelink-assisted feedback on the resource allocation association with the selected sidelink channel (already discussed in [0284- 0285]… refer to [0285] about the DCI used by the gNB 3201 to schedule transmission on sidelink in 3212 and 3216 can include one or more of the following information elements: the configuration of PUCCH resource for the UE to report the NACK/ACK information of sidelink PSSCH transmission scheduled through this DCI by the serving gNB 3201).

	Regarding claim 3, Guo teaches claim 1, wherein the method further comprises: transmitting the sidelink-assisted feedback using sidelink control information ([0365, 0370- 0372]).

	Regarding claim 4, Guo teaches claim 1, wherein the sidelink control information uses a format associated with carrying UCI on an access link between the UE and a base station ([0365, 0370- 0372] PUCCH as a UCI).

	Regarding claim 5, Guo teaches claim 1, wherein the selected sidelink channel is a physical sidelink feedback channel (see [0129, 0147] PSFCH).

	Regarding claim 6, Guo teaches claim 5, wherein a physical sidelink feedback channel resource used to transmit the sidelink-assisted feedback is based at least in part on an uplink resource associated with a payload of the sidelink-assisted feedback ([0170, 0261, 0266, 0271, 0284, 0285]).

	Regarding claim 7, Guo teaches claim 6, further comprising: identifying the physical sidelink feedback channel resource based at least in part on at least:
a slot or subslot associated with the uplink resource,
a resource set associated with the uplink resource,
the uplink resource,
a physical uplink control channel format associated with the payload,
a timing parameter of the sidelink-assisted feedback or the payload,
a time gap or frequency resource of the physical sidelink feedback channel resource, or
a combination thereof ([0261, 0266, 0271, 0284, 0285]).

	Regarding claim 8, Guo teaches claim 7, wherein identifying the physical sidelink feedback channel resource is based at least in part on a physical uplink control channel configuration associated with the payload ([0284, 0285]).

	Regarding claim 9, Guo teaches claim 1,  wherein the indication of the resource allocation is based at least in part on a resource associated with a physical downlink control channel, a control resource set, or a physical downlink shared channel, and a gap between the resource and the resource allocation (see [0283].. The gNB 3201 can schedule the transmission on sidelink for transmitter UE 3202. As shown in FIG. 320, the transmitter UE 3202 reports buffer status to the serving gNB 3201 to request the serving gNB 3201 to allocate resource on sidelink in 3211. The serving gNB send signaling to allocate sidelink resource for the transmitter UE 3202 in 3212. One example for 3212 is that the gNB can send one DCI to allocate sidelink resource for PSCCH and PSSCH transmission  to the transmitter UE 3202. After receiving the allocation from the serving gNB 3201, the transmitter UE can transmit PSSCH and PSCCH in allocated resource as indicated by the serving gNB in 3213; further see [0266] for a gap between the resource and the resource allocation).

	Regarding claim 10, Guo teaches claim 9, wherein the gap between the resource and the resource allocation is based at least in part on a minimum processing time of the UE (0266, 0271- 0280, 0357, 0373).

	Regarding claim 11, Guo teaches claim 1, wherein the resource allocation is specific to the UE based at least in part on the UE being a remote UE on the selected sidelink channel (see Fig. 32 and [0283- 0285] either 3202 or 3203 being remote UE).

	Regarding claim 12, Guo teaches claim 1, wherein the indication of the resource allocation is transmitted via downlink control information (DCI) (see [0283].. The gNB 3201 can schedule the transmission on sidelink for transmitter UE 3202. As shown in FIG. 320, the transmitter UE 3202 reports buffer status to the serving gNB 3201 to request the serving gNB 3201 to allocate resource on sidelink in 3211. The serving gNB send signaling to allocate sidelink resource for the transmitter UE 3202 in 3212. One example for 3212 is that the gNB can send one DCI to allocate sidelink resource for PSCCH and PSSCH transmission  to the transmitter UE 3202. After receiving the allocation from the serving gNB 3201, the transmitter UE can transmit PSSCH and PSCCH in allocated resource as indicated by the serving gNB in 3213).

	Regarding claim 13, Guo teaches claim 12, wherein the DCI is associated with selecting a link for the sidelink-assisted feedback (0283- 0285;… the gNB can send one DCI to allocate sidelink resource for PSCCH and PSSCH transmission to the transmitter UE; see [0283]; further see [0284].. the receiver UE 3203 can feedback the NACK/ACK information for the decoded PSSCH in a configured PSFCH subchannel….).

	Regarding claim 14, Guo teaches claim 12, wherein the DCI indicates a time resource and a frequency resource for the sidelink-assisted feedback (see [0129, 0130, 0147] in context with [0283- 0285].

	Regarding claim 16, Guo teaches claim 12, wherein the DCI indicates a time resource for the sidelink-assisted feedback, and wherein a frequency resource for the sidelink-assisted feedback is based at least in part on at least:
the time resource,
a slot associated with the DCI, or
a combination thereof (see [0343-0346, 0285- 0289] in context with [0129, 0130, 0147, 0283- 0284].

	Regarding claim 17, Guo teaches claim 12, wherein the DCI indicates a frequency resource for the sidelink-assisted feedback ([0194]) and a time gap for determining a time resource for the sidelink-assisted feedback (see [0128, 0194]).

	Regarding claim 18, Guo teaches claim 12, wherein the DCI indicates a physical sidelink feedback channel resource and a physical sidelink feedback channel format for the sidelink-assisted feedback ([0129, 0133, 134, 0138, 0139, 0141, 0145, 0151, 0170- 0174, 0284- 0285, 356, 358, 364- 369]).

	Regarding claim 19, Guo teaches claim 1, wherein the resource allocation associated with the selected sidelink channel for the sidelink-assisted feedback is selected from a resource pool associated with sidelink-assisted feedback, wherein the resource pool is included in a set of resource pools that are associated with sidelink-assisted feedback, and wherein the indication of the resource allocation indicates the resource pool or a carrier for the resource allocation (0129, 0283- 0285).

	Regarding claim 20, Guo teaches claim 1, wherein the resource allocation associated with the selected sidelink channel for the sidelink-assisted feedback is selected from a proper subset of a resource pool associated with sidelink-assisted feedback (0129, 0261, 0266, 0271, 0283- 0285).

	Regarding claim 21, Guo teaches claim 20, wherein the indication of the resource allocation associated with the selected sidelink channel for the sidelink-assisted feedback indicates a resource, of the resource pool associated with the sidelink-assisted feedback, for the sidelink-assisted feedback (0129, 0261, 0266, 0271, 0283- 0285).

	Regarding claim 22, Guo teaches a method of wireless communication performed by a base station, comprising (see Fig. 32, #3201 as a BS and #3201 as a UE):
	selecting, on a sidelink of a user equipment (UE), a sidelink channel for sidelink-assisted feedback to be transmitted by the UE, wherein the sidelink-assisted feedback includes uplink control information (UCI),_an aperiodic channel state information feedback report, or a scheduling request (SR) for an uplink resource (see [0283].. The gNB 3201 can schedule the transmission on sidelink for transmitter UE 3202. As shown in FIG. 320, the transmitter UE 3202 reports buffer status to the serving gNB 3201 to request the serving gNB 3201 to allocate resource on sidelink in 3211. The serving gNB send signaling to allocate sidelink resource for the transmitter UE 3202 in 3212. One example for 3212 is that the gNB can send one DCI to allocate sidelink resource for PSCCH and PSSCH transmission (i.e. a selected channel) to the transmitter UE 3202. After receiving the allocation from the serving gNB 3201, the transmitter UE can transmit PSSCH and PSCCH in allocated resource as indicated by the serving gNB in 3213; further see [0284- 0285] PUCCH as a UCI here which is associated with sidelink-assisted feedback (i.e. reporting the NACK/ACK information of sidelink PSSCH transmission scheduled through this DCI)); and
	transmitting, to the UE, an indication of a resource allocation associated with the selected sidelink channel for the sidelink-assisted feedback (already discussed in [0284- 0285]… refer to [0285] about the DCI used by the gNB 3201 to schedule transmission on sidelink in 3212 and 3216 can include one or more of the following information elements: the configuration of PUCCH resource for the UE to report the NACK/ACK information of sidelink PSSCH transmission scheduled through this DCI by the serving gNB 3201).

	Regarding claim 24, Guo teaches claim 22, wherein the method further comprises: receiving the sidelink-assisted feedback using sidelink control information ([0365, 0370- 0372]).

	Regarding claim 25, Guo teaches claim 22, wherein the indication of the resource allocation is based at least in part on a resource associated with a physical downlink control channel, a control resource set, or a physical downlink shared channel, and a gap between the resource and the resource allocation (see [0283].. The gNB 3201 can schedule the transmission on sidelink for transmitter UE 3202. As shown in FIG. 320, the transmitter UE 3202 reports buffer status to the serving gNB 3201 to request the serving gNB 3201 to allocate resource on sidelink in 3211. The serving gNB send signaling to allocate sidelink resource for the transmitter UE 3202 in 3212. One example for 3212 is that the gNB can send one DCI to allocate sidelink resource for PSCCH and PSSCH transmission  to the transmitter UE 3202. After receiving the allocation from the serving gNB 3201, the transmitter UE can transmit PSSCH and PSCCH in allocated resource as indicated by the serving gNB in 3213; further see [0266] for a gap between the resource and the resource allocation).

	Regarding claim 26, Guo teaches claim 22, wherein the resource allocation associated with the selected sidelink channel for the sidelink-assisted feedback is selected from a resource pool associated with sidelink-assisted feedback, wherein the resource pool is included in a set of resource pools that are associated with sidelink-assisted feedback, and wherein the indication of the resource allocation indicates the resource pool or a carrier for the resource allocation (0129, 0283- 0285).

	Regarding claim 27, Guo teaches a base station for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (see Fig. 32, #3201 as a BS and #3201 as a UE):
	select, on a sidelink of a user equipment (UE), a sidelink channel for sidelink-assisted feedback to be transmitted by the UE, wherein the sidelink-assisted feedback includes uplink control information (UCI) or aperiodic channel state information feedback report (see [0283].. The gNB 3201 can schedule the transmission on sidelink for transmitter UE 3202. As shown in FIG. 320, the transmitter UE 3202 reports buffer status to the serving gNB 3201 to request the serving gNB 3201 to allocate resource on sidelink in 3211. The serving gNB send signaling to allocate sidelink resource for the transmitter UE 3202 in 3212. One example for 3212 is that the gNB can send one DCI to allocate sidelink resource for PSCCH and PSSCH transmission (i.e. a selected channel) to the transmitter UE 3202. After receiving the allocation from the serving gNB 3201, the transmitter UE can transmit PSSCH and PSCCH in allocated resource as indicated by the serving gNB in 3213; further see [0284- 0285] PUCCH as a UCI here which is associated with sidelink-assisted feedback (i.e. reporting the NACK/ACK information of sidelink PSSCH transmission scheduled through this DCI)); and
	transmit, to the UE, an indication of a resource allocation associated with the selected sidelink channel for the sidelink-assisted feedback (already discussed in [0284- 0285]… refer to [0285] about the DCI used by the gNB 3201 to schedule transmission on sidelink in 3212 and 3216 can include one or more of the following information elements: the configuration of PUCCH resource for the UE to report the NACK/ACK information of sidelink PSSCH transmission scheduled through this DCI by the serving gNB 3201).

	Regarding claim 28, Guo teaches claim 27, wherein the selected sidelink channel is a physical sidelink shared channel (already discussed above see [0283].. The gNB 3201 can schedule the transmission on sidelink for transmitter UE 3202. As shown in FIG. 320, the transmitter UE 3202 reports buffer status to the serving gNB 3201 to request the serving gNB 3201 to allocate resource on sidelink in 3211. The serving gNB send signaling to allocate sidelink resource for the transmitter UE 3202 in 3212. One example for 3212 is that the gNB can send one DCI to allocate sidelink resource for PSCCH and PSSCH transmission (i.e. a selected channel) to the transmitter UE 3202. After receiving the allocation from the serving gNB 3201, the transmitter UE can transmit PSSCH and PSCCH in allocated resource as indicated by the serving gNB in 3213; further see [0284- 0285] PUCCH as a UCI here which is associated with sidelink-assisted feedback (i.e. reporting the NACK/ACK information of sidelink PSSCH transmission scheduled through this DCI)), and wherein the one or more processors are configured to: receive the sidelink-assisted feedback using medium access control signaling or sidelink control information ([0365, 0370- 0372] SCI (sidelink control information)).

	Regarding claim 29, Guo teaches a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (see Fig. 32, #3202):
	receive an indication of a resource allocation associated with a selected sidelink channel for sidelink-assisted feedback, wherein the sidelink-assisted feedback includes uplink control information (UCI) or an aperiodic channel state information feedback report (see [0283].. The gNB 3201 can schedule the transmission on sidelink for transmitter UE 3202. As shown in FIG. 320, the transmitter UE 3202 reports buffer status to the serving gNB 3201 to request the serving gNB 3201 to allocate resource on sidelink in 3211. The serving gNB send signaling to allocate sidelink resource for the transmitter UE 3202 in 3212. One example for 3212 is that the gNB can send one DCI to allocate sidelink resource for PSCCH and PSSCH transmission (i.e. a selected channel) to the transmitter UE 3202. After receiving the allocation from the serving gNB 3201, the transmitter UE can transmit PSSCH and PSCCH in allocated resource as indicated by the serving gNB in 3213; further see [0284- 0285] PUCCH as a UCI here which is associated with sidelink-assisted feedback (i.e. reporting the NACK/ACK information of sidelink PSSCH transmission scheduled through this DCI)); and
	transmit the sidelink-assisted feedback on the resource allocation (already discussed in [0284- 0285]… refer to [0285] about the DCI used by the gNB 3201 to schedule transmission on sidelink in 3212 and 3216 can include one or more of the following information elements: the configuration of PUCCH resource for the UE to report the NACK/ACK information of sidelink PSSCH transmission scheduled through this DCI by the serving gNB 3201).

	Regarding claim 30, Guo teaches claim 29, wherein the selected sidelink channel is a physical sidelink feedback channel (see [0129, 0147] PSFCH).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US Pub. No. 2020/0029318 A1) in view of Huang et al. (US Pub. No. 2020/0178216 A1).
	Regarding claim 2, Guo teaches as per claim 1, wherein the selected sidelink channel is a physical sidelink shared channel (already discussed above see [0283].. The gNB 3201 can schedule the transmission on sidelink for transmitter UE 3202. As shown in FIG. 320, the transmitter UE 3202 reports buffer status to the serving gNB 3201 to request the serving gNB 3201 to allocate resource on sidelink in 3211. The serving gNB send signaling to allocate sidelink resource for the transmitter UE 3202 in 3212. One example for 3212 is that the gNB can send one DCI to allocate sidelink resource for PSCCH and PSSCH transmission (i.e. a selected channel) to the transmitter UE 3202. After receiving the allocation from the serving gNB 3201, the transmitter UE can transmit PSSCH and PSCCH in allocated resource as indicated by the serving gNB in 3213; further see [0284- 0285] PUCCH as a UCI here which is associated with sidelink-assisted feedback (i.e. reporting the NACK/ACK information of sidelink PSSCH transmission scheduled through this DCI)), but silent to teach about transmitting the sidelink-assisted feedback using medium access control signaling; however Huang states in [0081] about medium access control signaling. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Huang with the teachings of Guo to make system more standardized.

	Regarding claim 23, Guo teaches as per claim 21, wherein the selected sidelink channel is a physical sidelink shared channel (already discussed above see [0283].. The gNB 3201 can schedule the transmission on sidelink for transmitter UE 3202. As shown in FIG. 320, the transmitter UE 3202 reports buffer status to the serving gNB 3201 to request the serving gNB 3201 to allocate resource on sidelink in 3211. The serving gNB send signaling to allocate sidelink resource for the transmitter UE 3202 in 3212. One example for 3212 is that the gNB can send one DCI to allocate sidelink resource for PSCCH and PSSCH transmission (i.e. a selected channel) to the transmitter UE 3202. After receiving the allocation from the serving gNB 3201, the transmitter UE can transmit PSSCH and PSCCH in allocated resource as indicated by the serving gNB in 3213; further see [0284- 0285] PUCCH as a UCI here which is associated with sidelink-assisted feedback (i.e. reporting the NACK/ACK information of sidelink PSSCH transmission scheduled through this DCI)), but silent to teach about receiving the sidelink-assisted feedback using medium access control signaling; however Huang states in [0081] about medium access control signaling. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Huang with the teachings of Guo to make system more standardized.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Guo (US Pub. No. 2020/0029318 A1) in view of Xiong et al. (US Pub. No. 2020/0052835 A1).

	Regarding claim 15, Guo teaches as per claim 12, but fails to state about wherein the DCI indicates a time resource for the sidelink-assisted feedback, and wherein a frequency resource for the sidelink-assisted feedback is indicated semi-statically; however Xiong states in [0092] about the UE 400 can receive an indication of whether a time-first or a frequency-first mapping is employed for HARQ-ACK feedback on PUSCH resource, either semi-statically as configured by higher layers via NR minimum system information (MSI), NR remaining minimum system information (RMSI), NR system information block (SIB), or radio resource control (RRC) signalling, or dynamically indicated in the downlink control information (DCI). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xiong with the teachings of Guo to make system more effective. Having a mechanism wherein the DCI indicates a time resource for the sidelink-assisted feedback, and wherein a frequency resource for the sidelink-assisted feedback is indicated semi-statically; greater way resources can be utilized/managed/allocated in the communication system.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468